Citation Nr: 0600592	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  95-05 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, DC


THE ISSUES


1.  Entitlement to service connection for peptic ulcer 
disease (PUD).

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to an increased rating for cervical strain, 
currently evaluated as      20 percent disabling.

5.  Entitlement to an increased rating for C-5 radiculopathy, 
currently evaluated as 20 percent disabling.

6.  Entitlement to a temporary total rating (T/TR), under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization in 
October 1989.

7.  Entitlement to specially adapted housing or a special 
home adaptation grant under the provisions of 38 U.S.C.A. 
§ 2101.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1967 to March 
1971.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a November 1989 rating action that 
denied ratings in excess of 20 percent each for right and 
left knee chondromalacia.  The veteran filed a Notice of 
Disagreement (NOD) in December 1989.  By rating action of May 
1990, the RO granted an increased rating from 20 to 30 
percent for right knee chondromalacia; the matter of a rating 
in excess of 30 percent remained for consideration.  By 
rating actions of March 1992, the RO denied entitlement to an 
automobile and adaptive equipment under the provisions of 
38 U.S.C.A. §§ 3901-3904; denied service connection for 
residuals of a low back injury; and granted an increased 
rating from 20 to              30 percent for left knee 
chondromalacia; the matter of a rating in excess of            
30 percent remained for consideration.  The RO issued a 
Statement of the Case (SOC) subsequently in March 1992.  The 
veteran filed a Substantive Appeal subsequently in March 
1992, which statement also served as a NOD with the denials 
of service connection for residuals of a low back injury and 
of entitlement to an automobile and adaptive equipment.  The 
RO issued a Supplemental SOC (SSOC) with respect to the 
issues of ratings in excess of 30 percent each for knee 
chondromalacia in October 1992, which SSOC also served as a 
SOC with respect to the issues of service connection for 
residuals of a low back injury and entitlement to an 
automobile and adaptive equipment.  In December 1992, the RO 
received a statement from the veteran that may be accepted as 
a Substantive Appeal as to the issue of service connection 
for residuals of a low back injury, and the RO issued a SSOC 
in January 1993.  In February 1993, the RO received a 
statement from the veteran that may be accepted as a 
Substantive Appeal as to the issue of entitlement to an 
automobile and adaptive equipment.  

By rating action of April 1994, the RO denied a rating in 
excess of 20 percent for cervical strain with C-5 
radiculopathy, and a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  By rating action of November 1994, the 
RO denied service connection for PUD and for hemorrhoids, and 
denied claims for a T/TR and for specially adapted housing 
and a special home adaptation grant under the provisions of 
38 U.S.C.A. § 2101.  The veteran filed a NOD with the denials 
of the 6 aforementioned issues in December 1994, the RO 
issued a SOC in January 1995, the veteran filed a Substantive 
Appeal in March 1995, and the RO issued a SSOC in June 1996.  
Also in January 1995 and June 1996, the RO issued SSOCs with 
respect to the issues of ratings in excess of 30 percent each 
for knee chondromalacia, service connection for residuals of 
a low back injury, and entitlement to an automobile and 
adaptive equipment.

In January 1998, the RO received a written statement from the 
veteran in which he withdrew from appellate consideration the 
matters of ratings in excess of 30 percent each for knee 
chondromalacia and entitlement to an automobile and adaptive 
equipment.  

By rating action of February 1998, the RO granted a TDIU; 
this constitutes a full grant of the benefit sought on appeal 
with respect to that issue.

By rating action of July 1998, the RO granted service 
connection for lumbar degenerative arthritis; this 
constitutes a full grant of the benefit sought on appeal with 
respect to the issue of service connection for residuals of a 
low back injury.  The RO also granted a separate 20 percent 
rating for cervical strain, and continued the denial of a 
rating in excess of 20 percent for C-5 radiculopathy; the 
matters of ratings in excess of 20 percent for each of these 
disabilities remain for appellate consideration.  By August 
1998 SSOC, the RO continued the denials of service connection 
for PUD and for hemorrhoids; ratings in excess of 20 percent 
each for cervical strain and for C-5 radiculopathy; and 
entitlement to specially adapted housing and a special home 
adaptation grant.  

This appeal also arises from an October 2000 rating action 
that denied service connection for seizure and liver 
disorders.  The veteran filed a NOD in December 2000.  In 
February 2003, the RO issued a SSOC continuing the denial of 
entitlement to specially adapted housing and a special home 
adaptation grant.

In December 2003, the Board remanded these matters  to the RO 
for further development of the evidence and for due process 
development.  In December 2004, the RO issued a SOC on the 
issues of service connection for seizure and liver disorders, 
and a SSOC continuing the denials of service connection for 
PUD and for hemorrhoids; ratings in excess of 20 percent each 
for cervical strain and for C-5 radiculopathy; a T/TR; and 
entitlement to specially adapted housing.  Later in December 
2004, the veteran filed a Substantive Appeal on the issue of 
service connection for a seizure disorder; he did not perfect 
his appeal on the issue of service connection for a liver 
disorder.  

In his December 2004 Substantive Appeal, the veteran 
requested both a Board videoconference hearing and a Board 
hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  
By letter of September 2005, the Board notified the veteran 
and his representative that a Board videoconference hearing 
was not available at the RO in Washington, D.C., and 
requested that he clarify whether he wanted a Board hearing 
before a VLJ in Washington, D.C.  In a written statement 
received subsequently in September 2005, the veteran stated 
that he no longer wanted a Board hearing.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  The record is devoid of any competent evidence 
establishing that the veteran currently has PUD. 

3.  The record is devoid of any competent evidence 
establishing that the veteran currently has hemorrhoids. 

4.  A seizure disorder was first manifested many years post 
service, and the competent evidence establishes that there is 
no medical relationship between any such disability and the 
veteran's military service. 

5.  The veteran's cervical strain is manifested by subjective 
complaints of recurrent pain, with objective evidence showing 
no more than moderate limitation of cervical spine motion on 
recent VA examinations.  

6.  The veteran's C-5 radiculopathy is manifested by no more 
than mild incomplete neuropathy of the upper radicular nerve 
group (the 5th and 6th cervicals) of the left (minor) upper 
extremity on objective examinations.

7.  The veteran was hospitalized less than 21 days in October 
1989. 
  
8.  The veteran's service-connected disabilities do not cause 
(1) the loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (2) blindness in both 
eyes, having only light perception, plus the anatomical loss 
or loss of use of 1 lower extremity, or    (3) the loss or 
loss of use of 1 lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (4) the 
loss or loss of use of 1 lower extremity together with the 
loss or loss of use of 1 upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PUD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

2.  The criteria for service connection for hemorrhoids are 
not met.  38 U.S.C.A.    §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  The criteria for service connection for a seizure 
disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

4.  The criteria for a rating in excess of 20 percent for 
cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 
(2003). 

5.  The criteria for a rating in excess of 20 percent for C-5 
radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.124a, Diagnostic Code 8510 (2005). 

6.  As the veteran does not have basic eligibility for a T/TR 
under the provisions of 38 C.F.R. § 4.29, the claim is 
without legal merit.  38 C.F.R. § 4.29 (2005).  

7.  The criteria for specially adapted housing or a special 
home adaptation grant are not met.  38 U.S.C.A. § 2101 (West 
2002); 38 C.F.R. § 3.809 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him about what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Specifically as regards the claim for a T/TR under the 
provisions of 38 C.F.R. § 4.29, the Board notes that the 
appellant has been notified of the reasons for the denial of 
the claim, and afforded an opportunity to present evidence 
and argument in connection with the claim.  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed him.  As will be explained below, the 
claims on appeal lack legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable with 
respect to that matter.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

As regards each of the remaining claims on appeal, the Board 
finds that, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations with 
respect to each claim, all notification and development 
action needed to fairly each such claim has been 
accomplished.  

Through the April and November 1994 rating actions, the 
January 1995 SOC and RO letter, the June 1996 SSOC, the July 
1998 rating action, the August 1998 SSOC, the May and August 
2000 RO letters, the October 2000 rating action, the May 2002 
RO letter, the February 2003 SSOC, the June 2003 and April 
2004 RO letters, the December 2004 SOC and SSOC, and the May 
2005 RO letter, the veteran and his representative were 
variously notified of the legal authority governing 
entitlement to the benefits sought on appeal, the evidence 
that would substantiate his claims, and the evidence that had 
been considered in connection therewith.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

The Board also notes that the RO letters, SOCs, and SSOCs 
variously informed the veteran and his representative of what 
the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claims, such 
as medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the February 2003 SSOC, the April 2004 RO 
letter, and the December 2004 SOC and SSOC informed the 
appellant of the VCAA's requirements, and notified him that 
he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter February 2003 and December 
2004 SOC and SSOCs specifically notified the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claims.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant about what evidence, if any, will be obtained by him 
and what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, VA receives a complete or substantially-
complete application for VA-administered benefits.  In that 
case, the Court determined that VA had failed to demonstrate 
that a lack of such pre-adjudication notice was not 
prejudicial to the claimant.  

In this appeal, RO documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the 1994, 1998, and October 
2000 rating actions on appeal, inasmuch as the VCAA was not 
enacted until November 2000.  However, the Board finds that 
the lack of pre-adjudication notice in this appeal does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating actions, RO letters, SOCs, and SSOCs issued 
between 1994 and 2005 have repeatedly explained to the 
veteran what was needed to substantiate his claims.  As a 
result of RO development and the Board's remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  The RO most recently readjudicated the 
veteran's claims in December 2004 on the basis of all the 
evidence of record, as reflected in the SOC and SSOC.

Additionally, the Board finds that all necessary development 
of each claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  The RO, on 
its own initiative, as well as pursuant to the Board's 
remand, has made reasonable and appropriate efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
his claims, to include obtaining numerous service and post-
service private and VA medical records.  Significantly, 
neither the veteran nor his representative have identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to any of the claims that has not 
been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of each of the claims on 
appeal, at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and epilepsy or PUD becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.      

A.  PUD and Hemorrhoids

In this case, the veteran is seeking service connection for 
PUD and for hemorrhoids.  However, the service medical 
records are completely negative for complaints, findings or 
diagnosis of either disability.  

Numerous post-service VA and private medical records from 
1971 to 2002 are similarly negative for findings or diagnoses 
of any PUD or hemorrhoids.  Although the veteran gave a past 
medical history of PUD during VA hospitalizations in October 
1989, July 1996, and February, March, and April 1997, 
hospitalizations at the National Rehabilitation Hospital in 
November and December 1991 and May 1997, and VA outpatient 
evaluations in April 1992, January and August 1993, and April 
1994, there were no clinical findings or diagnoses of such 
disease on any current examination.  There was a suggestion 
of a small sliding hiatal hernia on May 2002 VA 
gastrointestinal examination, but the veteran had no current 
lower gastrointestinal complaints, and an upper 
gastrointestinal series was negative for findings of PUD.  

Moreover, although a history of hemorrhoids was noted on 
August 1992 VA outpatient evaluation, there were no clinical 
findings or diagnoses of such disability on current 
examination.  No hemorrhoids were noted on rectal examination 
during VA hospitalization in February and March 1997 or on 
July 1997 VA rectal examination.    

On that record, the Board must conclude that the veteran does 
not currently have PUD or hemorrhoids that constitute a 
disability upon which to currently predicate a grant of 
service connection.  

In addition to the medical evidence of record, the Board has 
considered the veteran's assertions in connection with his 
claims. While he is competent to assert his symptoms, and may 
well believe that he currently has PUD and hemorrhoids as a 
result of military service, he simply does not have the 
appropriate medical training and expertise to competently 
render a probative (persuasive) opinion on a medical matter-
such as establishing a clinical diagnosis of a medical 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of competent evidence 
of the claimed disability, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claims for service 
connection for PUD and for hemorrhoids must be denied because 
the first essential criterion for a grant of service 
connection-current evidence of a chronic "disability" upon 
which to predicate a grant of service connection-has not 
been met.

In arriving at this decision to deny the claims, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of current competent 
evidence to support either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Seizure Disorder

In this case, the veteran asserts entitlement to service 
connection for a seizure disorder that he relates to his 
military service.  However, the Board notes that there is no 
competent evidence of the claimed disability in service or 
for many years thereafter.  

The service medical records are completely negative for 
complaints, findings, or diagnoses of any seizure disorder.  
The veteran was involved in an automobile accident in 
September 1969, but there was no indication of a head injury.  

Numerous post-service VA and private medical records from 
1971 to 1992 are similarly negative for findings or diagnoses 
of any seizure disorder.  Neurological examination during VA 
hospitalization in October 1989 was non-focal.  During 
hospitalization at the National Rehabilitation Hospital in 
November and December 1991, the veteran fell over backwards 
in his wheelchair, striking his head and having transient 
loss of consciousness, but a neurologic work-up was negative.  
During VA hospitalization in September and October 1992, the 
veteran was noted to have slipped, fallen, and struck his 
head prior to hospital admission while participating in 
swimming pool therapy.  Neurological evaluation was negative.   

The first objective evidence indicating a suspicion of a 
seizure disorder was that noted on VA outpatient evaluation 
in May 1993, over 22 years post service, when the veteran was 
found unconscious at an orthopedic clinic.      

The Board also points out that no physician has provided an 
opinion linking any current seizure disorder to the veteran's 
military service.  On the contrary, the pertinent opinions on 
the question of medical nexus militate against the veteran's 
claim for service connection.  

July 1993 VA outpatient records noted that the veteran was 
taking Dilantin for a seizure disorder, but there was no 
medical opinion linking such disorder to military service.  A 
medical notation in January 1994 VA outpatient records noted 
that the veteran's 1991 fall resulted in his seizure 
disorder.  In a September 1994 statement, a VA neurologist 
noted that the veteran's seizure disorder was first noted in 
September 1992.  

On August 2001 VA neurological examination, the veteran was 
noted to have most recently had a seizure 3 weeks ago.  The 
examiner reviewed the veteran's history of falls and head 
injuries, and after examination, the diagnoses included 
seizure disorder, more likely than not post-traumatic.  On 
June 2002 VA neurological examination by the same physician 
who examined the veteran in August 2001, the doctor noted 
that the veteran's first seizure occurred in September 1992, 
several months after a significant head trauma with loss of 
consciousness.  He opined that it was more likely than not 
that the seizure disorder was related to the veteran's 1992 
head injury than to injuries incurred in a motor vehicle 
accident in service in 1969, inasmuch as the veteran did not 
sustain head trauma or loss of consciousness in the 1969 
accident.

The Board ascribes great probative value to the 2002 VA 
physician's opinion, inasmuch as it was arrived at following  
review of the veteran's service and post-service medical 
records contained in the claims file, as well as current 
examinations of the veteran.  Hence, the only competent and 
probative medical opinions on the question of medical nexus 
weigh against the claim, and neither the veteran nor his 
representative has presented or alluded to the existence of 
any medical opinions that support his claim.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, the 
veteran simply is not competent to render a probative opinion 
on a medical matter-such as whether there is a medical 
relationship between a current seizure disorder and his 
military service.  See Bostain, 11 Vet. App. at 127; see also 
Routen, 10 Vet. App. at 186 (a layman is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, the Board must conclude that the 
claim for service connection for a seizure disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;          
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection was granted for cervical 
strain with C-5 radiculopathy by rating action of March 1992, 
and a 20 percent rating was assigned under the provisions of 
38 C.F.R. § 4.71a and 4.124a, DCs 5290-8510, from November 2, 
1990.  By rating action of July 1998, the RO assigned 
separate          20 percent ratings each from November 2, 
1990 for cervical strain under DC 5290 and for chronic C-5 
radiculopathy under DC 8510. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes (DCs) 
predicated on limitation of motion.  Johnson v. Brown,  9 
Vet. App. 7 (1996).

A.  Cervical Strain

The veteran's service-connected cervical strain has been 
rated under DC 5290.  By regulatory amendment effective 
September 26, 2003, substantive changes were made to the 
schedular criteria for rating diseases and injuries of the 
spine.  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  

As all the pertinent evidence for consideration in this case 
dates prior to September 2003, only the former criteria for 
rating the veteran's cervical strain need be considered. 

Under the criteria of former DC 5290 (as in effect prior to 
September 26, 2003), moderate limitation of motion of the 
cervical spine warrants a 20 percent rating.  A 30 percent 
rating requires severe limitation of motion.

Considering the evidence of record in light of all pertinent 
criteria,  the Board finds that a rating in excess of 20 
percent for the veteran's cervical strain is not warranted 
under the applicable criteria.  

On April 1994 VA outpatient examination, the neck was within 
normal limits. 

Although the veteran's complaints included neck pain on 
February 1995 VA examination, physical examination was 
limited by the veteran's unwillingness to permit a detailed 
examination.  He would not allow examination of his left 
shoulder and was unwilling to disrobe, as a result of which a 
thorough general medical examination could not be performed.  
The diagnosis was sub-optimal physical examination.

A January 1997 VA CT scan of the neck was normal.  February 
1997 magnetic resonance imaging of the cervical spine 
revealed that the vertebral body stature was maintained, and 
there was no evidence of cord compression.  

During June 1998 VA hospitalization, the veteran's neck pain 
was noted to have worsened since a May 1998 automobile 
accident.  A CT scan of the neck was normal.

The veteran's neck was supple on March 2000 VA outpatient 
evaluation, and an injection of medication in April greatly 
relieved neck spasms.

On August 2001 VA neurological examination, range of motion 
testing of the cervical spine showed forward flexion to 45 
degrees, extension to 60 degrees, left and right lateral 
flexion to 30 and 15 degrees, respectively, and rotation to 
20 degrees bilaterally, all with pain.  The diagnosis was 
chronic cervical strain.

On August 2001 VA orthopedic examination, the veteran claimed 
tenderness to light percussion of the cervical spine.  There 
were no postural abnormalities or fixed deformities.  Range 
of motion testing of the cervical spine showed forward 
flexion to 30 degrees, extension to 20 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 40 degrees 
bilaterally.  Cervical spine X-rays were normal.  The 
diagnosis was cervical strain with recurrent neck pain.

Inasmuch as the veteran has demonstrated no more than overall 
moderate limitation of cervical spine motion on objective 
examinations, the Board finds that a rating in excess of 20 
percent is not warranted.  Moreover, clinical findings on the 
2001 VA examinations all show that the veteran retains a 
measurable range of motion of the cervical spine, indicating 
that he does not have ankylosis of the spine.  Hence, the 
Board finds that there is no basis for a rating under former 
DC 5287 for ankylosis of the cervical spine. 

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
cervical spine disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that, with consideration of the veteran's 
assertions as to his neck pain and associated functional 
loss, the current 20 percent rating properly compensates him 
for the extent of his functional loss due to pain.  In 
reaching this determination, the Board has considered the 
specific 2001 VA orthopedic examination findings that the 
veteran claimed no flare-ups with respect to his cervical 
spine, that no pain was noted on range of motion testing of 
the cervical spine, and that there was no weakness, 
fatigability, decreased endurance, or incoordination.

For all the foregoing reasons, the Board finds that a rating 
in excess of 20 percent for cervical strain is not warranted 
under any pertinent provision of the rating schedule, and the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

B.  C-5 Radiculopathy

Under the criteria of DC 8510, mild incomplete paralysis of 
the upper radicular nerve group (the 5th and 6th cervicals) of 
the minor upper extremity warrants a 20 percent rating.  30 
and 40 percent ratings require moderate and severe incomplete 
paralysis, respectively.  A 60 percent rating requires 
complete paralysis with all shoulder and elbow movements lost 
or severely affected, but with hand and wrist movements not 
affected.   

Considering the evidence of record in light of all pertinent 
criteria,  the Board finds that a rating in excess of 20 
percent for the veteran's C-5 radiculopathy is not warranted 
under the applicable criteria.  

December 1993 physical examination during VA hospitalization 
showed 5/5 upper extremity strength.

Although the veteran's complaints included neck and left 
shoulder pain on February 1995 VA examination, physical 
examination was limited by the veteran's unwillingness to 
permit a detailed examination.  He would not allow 
examination of his left shoulder and was unwilling to 
disrobe, as a result of which a thorough general medical 
examination could not be performed.  The diagnosis was sub-
optimal physical examination.

On April 1996 VA examination, the veteran's left C-5 
radiculopathy was noted to cause pain on use of the left arm.  
The diagnoses included cervical radiculopathy.

On December 1996 VA examination, the veteran complained of 
constant neck pain with intermittent exacerbations.  
Treatment with occipital nerve blocks provided some 
improvement, as did a TENS unit and a cervical collar.

On January 1997 VA examination, the veteran had normal 
strength and deep tendon reflexes in the upper extremities, 
and he responded well to nerve blocks.  A CT scan of the neck 
was normal.  February 1997 magnetic resonance imaging of the 
cervical spine revealed that the vertebral body stature was 
maintained, and there was no evidence of cord compression.  

On July 1997 VA examination, the veteran was noted to have 
full use of his upper extremities.

During June 1998 VA hospitalization, the veteran's neck and 
shoulder pain was noted to have worsened since a May 1998 
automobile accident.  Current examination showed 5/5 strength 
in the upper extremities except for the left deltoid, which 
was limited by pain.  A CT scan of the neck was normal.

The veteran's neck was supple on March 2000 VA outpatient 
evaluation, and an injection of medication in April greatly 
relieved neck spasms.

On August 2001 VA neurological examination, the veteran was 
noted to be right-handed.  Strength was 5/5 throughout, and 
deep tendon reflexes were 2+ in the arms.  Sensory 
examination was very inconsistent and unreliable.

On August 2001 VA orthopedic examination, the trapezius 
muscles were symmetrical and without spasm.  

Inasmuch as the veteran has demonstrated no more than mild 
incomplete neuropathy of the upper radicular nerve group (the 
5th and 6th cervicals) of the left (minor) upper extremity on 
objective examinations, the Board finds that a rating in 
excess of 20 percent is not warranted.  

For the foregoing reasons, the Board finds that a rating in 
excess of 20 percent for C-5 radiculopathy is not warranted 
under the pertinent provision of the rating schedule, and the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

III.  T/TR

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  38 C.F.R. § 4.29.

The veteran contends that he is entitled to a T/TR under the 
provisions of 38 C.F.R. § 4.29 for VA hospital treatment for 
his service-connected right knee disability.   However, the 
Board finds that the claim must be denied because the veteran 
does not have basic eligibility for that benefit.  

As noted above, 38 C.F.R. § 4.29 requires VA hospital 
treatment for a period in excess of 21 days.  In this case, 
the record shows that the veteran was hospitalized at a VA 
medical facility for arthroscopy of his service-connected 
right knee from October 2 to 4, 1989, a period of only 3 
days. 

As the veteran clearly does not have the basic eligibility 
for a T/TR under the provisions of 38 C.F.R. § 4.29, there is 
no legal basis for the Board to award the benefit he seeks.  
Thus, the claim must be denied as lacking legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



IV.  Specially Adapted Housing or a Special Home Adaptation 
Grant                under 38 U.S.C.A. § 2101

Under the applicable criteria, VA is authorized to assist any 
veteran who is entitled to disability compensation for 
permanent and total service-connected disability (1) due to 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) which includes (A) blindness 
in both eyes, having only light perception, plus   (B) loss 
or loss of use of 1 lower extremity, or (3) due to the loss 
or loss of use of    1 lower extremity together with (A) 
residuals of organic disease or injury, or (B) the loss or 
loss of use of 1 upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
in acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of his 
disability, and necessary land therefor.  38 U.S.C.A. 
§ 2101(a).

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) may be 
extended to a veteran if the following requirements are met: 
(a) Active military, naval, or air service after April 20, 
1898 is required.  Benefits are not restricted to veterans 
with wartime service.  (b) The disability must have been 
incurred or aggravated as the result of service as indicated 
in paragraph (a) of this section, and the veteran must be 
entitled to compensation for permanent and total disability 
due to: (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of 1 lower extremity, or (3) 
the loss or loss of use of 1 lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
(4) the loss or loss of use of       1 lower extremity 
together with the loss or loss of use of 1 upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  The term "preclude locomotion" 
means the necessity for regular and constant use of a 
wheelchair, braces, crutches, canes as a normal mode of 
locomotion although occasional locomotion by other means may 
be possible.  38 C.F.R. § 3.809.

VA shall assist any veteran (other than one who is eligible 
for assistance under subsection (a) of this section) who is 
entitled to disability compensation for a permanent and total 
service-connected disability which (A) is due to blindness in 
both eyes with 5/200 visual acuity or less, or (B) includes 
the anatomical loss or loss of use of both hands, in 
acquiring such adaptations to his residence as are determined 
by VA to be reasonably necessary because of such disability, 
or in acquiring a residence already adapted with special 
features determined by VA to be reasonably necessary for him 
because of such disability.  38 U.S.C.A. § 2101(b)(1); 
38 C.F.R. § 3.809a. 

The veteran contends that he is entitled to specially adapted 
housing or a special home adaptation grant by virtue of his 
service connected disabilities: degenerative arthritis of the 
lumbar spine, evaluated as 40 percent disabling; right knee 
chondromalacia, status post meniscectomy, evaluated as 30 
percent disabling; left knee chondromalacia with degenerative 
arthritis, evaluated as 30 percent disabling; left C-5 
radiculopathy, evaluated as 20 percent disabling; and 
cervical strain, evaluated as 20 percent disabling.  The 
veteran is also service connected for tonsillitis, assigned a 
noncompensable rating.  The combined disability rating is    
80 percent from July 1992.  A TDIU has been in effect since 
December 1992.    

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that specially adapted housing or a 
special home adaptation grant under the provisions of 
38 U.S.C.A. § 2101 is not warranted because the veteran does 
not have a qualifying disability under the applicable 
criteria.  The evidence does not show that the veteran's 
service-connected disabilities cause (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of 1 
lower extremity, or    (3) the loss or loss of use of 1 lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of 1 lower extremity together with the loss or loss of 
use of 1 upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.

The July 1997 VA examination noted that the veteran had full 
use of his upper extremities.  Extensive surgery for a left 
leg soft tissue sarcoma made his leg weak.  He was unable to 
stand, and required a wheelchair, but the Board notes that 
this is not a service-connected disability.  Multiple 
sclerosis was diagnosed during June 1998 VA hospitalization, 
which the Board notes is another significant non-service-
connected disability that impairs the veteran's locomotion.  
In March 2001, a VA physician noted that the veteran could 
walk short distances with a cane.  The record clearly 
reflects that the veteran is not blind in either eye.    

For the foregoing reasons, the Board concludes that 
entitlement to specially adapted housing or a special home 
adaptation grant is not warranted under the applicable 
criteria, and that the claim must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for PUD is denied.

Service connection for hemorrhoids is denied.

Service connection for a seizure disorder is denied.

A rating in excess of 20 percent for cervical strain is 
denied.

A rating in excess of 20 percent for C-5 radiculopathy is 
denied.

A T/TR under the provisions of 38 C.F.R. § 4.29 based on 
hospitalization in October 1989 is denied.

Specially adapted housing or a special home adaptation grant 
under the provisions of 38 U.S.C.A. § 2101 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


